Evans, P. J.
The proceeding was to set aside a judgment on the ground of fraud, and because the petition in the original action was so defective in setting out a cause of action that no judgment could be predicated thereon. The grounds of fraud were abandoned. The petition on which the judgment was founded sufficiently alleged that the defendants were indebted to the plaintiff in a stated amount for commissions earned in selling certain real estate of the defendants.

Judgment affirmed.


All the Justices concur.